                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STRIKE 3 HOLDINGS, LLC,                         Case No. 19-cv-00723-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                  v.                                        QUASH
                                   9

                                  10        JOHN DOE SUBSCRIBER ASSIGNED IP                 Re: Dkt. No. 19
                                            ADDRESS 107.208.9.165,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff Strike 3 Holdings, LLC (“Strike 3”) brought this action for copyright infringement

                                  15   against Defendant John Doe, whose real name is unknown to Strike 3 and whom Strike 3 has

                                  16   identified only by the IP address 107.208.9.165, which Strike 3 alleges was used to illegally

                                  17   download and share Strike 3’s copyrighted pornographic videos over the BitTorrent file sharing

                                  18   protocol. Strike 3 previously sought leave to serve an early subpoena on AT&T, Inc.—the

                                  19   internet service provider (or “ISP”) that Strike 3 believes assigned Doe’s IP address—to determine

                                  20   the identity of the subscriber to whom the IP address was assigned, and supported that request

                                  21   with evidence that the IP address was assigned by AT&T to a subscriber in Oakland, California

                                  22   and was used to share forty-eight copyrighted works owned by Strike 3. The Court granted that

                                  23   application, with the caveat that “any name or other personal identifying information of any

                                  24   current or proposed defendant shall be filed UNDER SEAL in all filings and not otherwise

                                  25   disclosed.” Order Granting Ex Parte Application (dkt. 10) ¶ 9.

                                  26           Doe, who has not yet been identified or served, now moves to quash the subpoena served

                                  27   on AT&T on the basis that “the right to privacy outweighs [Strike 3’s] ungrounded fishing

                                  28   expedition.” Mot. (dkt. 19) at 1. Doe relies on a handful of district court decisions declining to
                                   1   authorize similar subpoenas, as well as a 2011 news article describing a somewhat similar lawsuit

                                   2   by a different plaintiff that named forty-six defendants, including an older woman who maintained

                                   3   that she had not downloaded the videos at issue. See generally Mot.; Request for Judicial Notice

                                   4   (dkt. 19-1) Ex. A. Strike 3 opposes the motion, see Opp’n (dkt. 22) and Doe did not file a reply

                                   5   brief. The Court finds the matter suitable for resolution without oral argument and VACATES the

                                   6   hearing previously set for July 12, 2019. For the reasons discussed below, Doe’s motion is

                                   7   DENIED.

                                   8   II.    LEGAL STANDARD
                                   9          While “‘the use of “John Doe” to identify a defendant is not favored,’ in circumstances

                                  10   ‘where the identity of alleged defendants will not be known prior to the filing of a complaint . . .

                                  11   the plaintiff should be given an opportunity through discovery to identify the unknown defendants,

                                  12   unless it is clear that discovery would not uncover the identities, or that the complaint would be
Northern District of California
 United States District Court




                                  13   dismissed on other grounds.” Soo Park v. Thompson, 851 F.3d 910, 928 n.21 (9th Cir. 2017)

                                  14   (quoting Gillespie v. Civiletti, 629 F.2d 637, 642–43 (9th Cir. 1980)); see also Glacier Films

                                  15   (USA), Inc. v. Turchin, 896 F.3d 1033, 1036 (9th Cir. 2018) (characterizing as “a practical

                                  16   solution” the District of Oregon’s case management order “allow[ing] copyright holders to seek

                                  17   limited discovery from an Internet Service Provider to establish a potential infringer’s identity”).

                                  18          Rule 45 of the Federal Rules of Civil Procedure states that a court must quash a subpoena,

                                  19   upon timely motion, if it “requires disclosure of privileged or other protected matter” or “subjects

                                  20   a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iii)–(iv). Motions to quash are evaluated

                                  21   in the context of Rule 26, which states that “[p]arties may obtain discovery regarding any

                                  22   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

                                  23   of the case, considering the importance of the issues at stake in the action, the amount in

                                  24   controversy, the parties’ relative access to relevant information, the parties’ resources, the

                                  25   importance of the discovery in resolving the issues, and whether the burden or expense of the

                                  26   proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                  27   III.   ANALYSIS
                                  28          As a starting point, Doe’s request for judicial notice of the 2011 article is denied. Even
                                                                                          2
                                   1   assuming for the sake of argument that the Court could take notice of the article’s existence,

                                   2   judicial notice would not be appropriate for the truth of the article’s contents. See, e.g., Lee v. City

                                   3   of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (holding that although the district court could

                                   4   take judicial notice of “the fact that [a document] was signed,” it erred in taking “judicial notice of

                                   5   disputed facts stated in public records”); Acasio v. San Mateo County, No. 14-cv-04689-JSC, 2015

                                   6   WL 5568345, at *1 n.1 (N.D. Cal. Sept. 22, 2015) (“It is well established that the Court may take

                                   7   judicial notice of records from other proceedings not to credit the truth of the allegations or facts

                                   8   set forth therein, but rather ‘for purposes of noticing the existence of the [prior] lawsuit, the claims

                                   9   made in the lawsuit, and the fact that various documents were filed therein.’” (citation omitted)).

                                  10   The 2011 article, which Doe offers for the truth of its reporting, is hearsay not subject to judicial

                                  11   notice. Regardless, even if the Court were to consider the article, it is irrelevant, as it describes

                                  12   claims by a different plaintiff against different defendants, in a type of mass joinder action not
Northern District of California
 United States District Court




                                  13   permitted by this Court, with no indication that the court there had taken action to protect the

                                  14   privacy of potential defendants comparable to the restrictions in this Court’s order granting Strike

                                  15   3’s application to serve a subpoena. See generally Hard Drive Productions, Inc. v. Does 1–188,

                                  16   809 F. Supp. 2d 1150 (N.D. Cal. 2011) (holding joinder of more than one Doe defendant

                                  17   inappropriate in a BitTorrent copyright infringement action), disapproved on other grounds by

                                  18   Williams v. King, 875 F.3d 500, 505 (9th Cir. 2017).

                                  19          This Court also respectfully disagrees with the decisions on which Doe relies, or concludes

                                  20   that they rest on premises inapplicable to this case. In denying an application for a subpoena, the

                                  21   District Court for the District of Columbia relied heavily on the “defendant’s weighty privacy

                                  22   expectation” against “having [their] name and reputation publicly—and permanently—connected

                                  23   to websites like Tushy and Blacked Raw.” See Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d

                                  24   160, 164 (D.D.C. 2018), appeal docketed, No. 18-7188 (D.C. Cir. Dec. 19, 2018). That decision

                                  25   has been heavily criticized and rarely followed. See, e.g., Strike 3 Holdings, LLC v. Doe, No.

                                  26   2:18-cv-02637-MCE-CKD, 2019 WL 935390, at *5 (E.D. Cal. Feb. 26, 2019) (citing district court

                                  27   decisions declining to follow the D.C. decision). Here, the Court’s order granting Strike 3’s

                                  28   application for a subpoena restricts Strike 3’s ability to publicly tie any individual to the videos at
                                                                                          3
                                   1   issue, by prohibiting Strike 3 from publicizing a subscriber’s name or other identifying

                                   2   information obtained as a result of its subpoena.1

                                   3          The D.C. court also characterized its holding as limited, given that “the typical [copyright

                                   4   infringement] case does not involve pornography,” the copyright eligibility of which is “unsettled

                                   5   in many circuits.” Id. at 165 & n.5 (citation and internal quotation marks omitted). In the Ninth

                                   6   Circuit, however, pornography’s protection under copyright law has been settled for decades. See

                                   7   Jartech, Inc. v. Clancy, 666 F.2d 403, 405–06 (9th Cir. 1982). Doe offers no argument in this case

                                   8   why the holder of copyright to pornographic material is less entitled to discovery to identify a

                                   9   purported infringer than the owner of any other work would be. See, e.g., Strike 3 Holdings, LLC

                                  10   v. Doe, No. 18-CV-2648 (VEC), 2019 WL 78987, at *4 (S.D.N.Y. Jan. 2, 2019) (stating that

                                  11   Strike 3’s “interest[] in protecting its copyrighted material from infringement . . . is not lessened

                                  12   by the salacious content of the material”).
Northern District of California
 United States District Court




                                  13          The perhaps closer question is whether the subpoena should be quashed based on the

                                  14   inherent imprecision of an IP address as a means to identify the individual who purportedly

                                  15   infringed Strike 3’s copyrights. In affirming dismissal under Rule 12(b)(6), the Ninth Circuit has

                                  16   summarized the limitations of an IP address for such purposes:

                                  17                  Although copyright owners can often trace infringement of
                                                      copyrighted material to an IP address, it is not always easy to pinpoint
                                  18                  the particular individual or device engaged in the infringement.
                                                      Internet providers, such as Comcast or AT & T, can go so far as to
                                  19                  identify the individual who is registered to a particular IP address (i.e.,
                                                      an account holder) and the physical address associated with the
                                  20                  account, but that connection does not mean that the internet subscriber
                                                      is also the infringer. The reasons are obvious—simply establishing an
                                  21                  account does not mean the subscriber is even accessing the internet,
                                                      and multiple devices can access the internet under the same IP
                                  22                  address. Identifying an infringer becomes even more difficult in
                                                      instances like this one [involving an IP address registered to an adult
                                  23                  care home], where numerous people live in and visit a facility that
                                                      uses the same internet service. While we recognize this obstacle to
                                  24                  naming the correct defendant, this complication does not change
                                  25

                                  26   1
                                         In another decision that Doe cites as expressing concern about the misuse of a defendants’
                                  27   identities in copyright cases involving pornography, the Southern District of New York in fact
                                       granted the plaintiff’s request for a subpoena, and imposed restrictions on the use of information
                                  28   obtained through the subpoena similar to those in place here. See Digital Sin, Inc. v. Does 1–176,
                                       279 F.R.D. 239, 242 (S.D.N.Y. 2012).
                                                                                         4
                                                      the plaintiff’s burden to plead factual allegations that create a
                                   1                  reasonable inference that the defendant is the infringer.
                                   2   Cobbler Nev., LLC v. Gonzales, 901 F.3d 1142, 1146–47 (9th Cir. 2018); see also, e.g., Patrick

                                   3   Collins, Inc. v. Doe 1, 288 F.R.D. 233, 237–39 (E.D.N.Y. 2012) (noting that “even . . . a secured

                                   4   network does not reduce the likelihood . . . that the infringing activity was conducted by a guest,

                                   5   family member, or neighbor who shares the account owner’s internet connection”).

                                   6          Although the Ninth Circuit affirmed dismissal in Cobbler Nevada, it did not suggest that

                                   7   the district court erred in allowing the plaintiff to take early discovery, including not only a

                                   8   subpoena served on an ISP, but also a deposition of the subscriber to whom the IP address was

                                   9   registered. See id. at 1145. District courts examining that decision have held that although an IP

                                  10   address and a subscriber’s name alone may be insufficient to state a claim of infringement,

                                  11   Cobbler Nevada does not stand for the proposition that subpoenas may not be used to determine a

                                  12   subscriber’s name. See, e.g., Strike 3 Holdings, LLC v. Doe, No. 2:18-cv-02637-MCE-CKD, 2019
Northern District of California
 United States District Court




                                  13   WL 935390, at *2–3 (E.D. Cal. Feb. 26, 2019); Strike 3 Holdings, LLC v. Doe, No. 19-cv-00160-

                                  14   EMC, 2019 WL 591459, at *2 & n.1 (N.D. Cal. Feb. 13, 2019); Strike 3 Holdings, LLC v. Doe,

                                  15   No. 4:18-cv-04993-KAW, 2019 WL 468816, at *2 (N.D. Cal. Feb. 6, 2019); Strike 3 Holdings,

                                  16   LLC v. Doe, No. 18-CV-2648 (VEC), 2019 WL 78987, at *3 (S.D.N.Y. Jan. 2, 2019). While it

                                  17   may turn out to be the case, as in Cobbler Nevada, that the IP address is insufficient to identify the

                                  18   infringer, circumstances might also differ: the subscriber here might live alone and maintain

                                  19   exclusive access to the IP address, or might admit to infringing if asked, or might be able to

                                  20   identify some other person as the infringer. At this stage, the Court need not resolve the minimum

                                  21   connections necessary on a motion to dismiss or at summary judgment to support an inference that

                                  22   a particular individual associated with an IP address used that IP address to infringe Strike 3’s

                                  23   copyrights, or whether any further pre-service discovery beyond the subpoena might be warranted

                                  24   and permissible. The Court holds only that it is not so “clear that discovery would not uncover the

                                  25   identit[y]” of the purported infringer that Strike 3’s subpoena should be disallowed as futile. See

                                  26   Soo Park, 851 F.3d at 928 n.21.

                                  27          Doe briefly argues that Strike 3 has failed to provide sufficient identifying information of

                                  28   the works purportedly infringed, including “the exact name and title of the copyright work, the
                                                                                          5
                                   1   registration of the copyright material, including the registration number, with the United States

                                   2   Copyright Office.” Mot. at 5. An exhibit to Strike 3’s complaint in fact provides the registration

                                   3   number of each work allegedly infringed, which is sufficient for Doe to determine the works’ titles

                                   4   using the Copyright Office’s public database. See Compl. (dkt. 1) Ex. A (column labeled “CRO

                                   5   Number”); U.S. Copyright Office Public Catalog, https://cocatalog.loc.gov/. Doe also cites a case

                                   6   denying leave to serve a subpoena where Strike 3 failed to submit evidence that the IP address at

                                   7   issue was assigned to someone located in the relevant judicial district. See Mot. at 4 (citing

                                   8   Request for Judicial Notice Ex. C (Strike 3 Holdings, LLC v. Doe, No. 18cv1355-JLS(KSC), 2019

                                   9   U.S. Dist. LEXIS 48381, at *12 (S.D. Cal. Mar. 22, 2019))). In this case, however, Strike 3 has

                                  10   submitted such evidence in the form of a declaration by its in-house counsel Emilie Kennedy

                                  11   regarding the results of a geolocation search of Doe’s IP address. See Application (dkt. 8) Ex. E

                                  12   (Kennedy Decl.).
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the reasons discussed above, Doe’s motion to quash the subpoena that Strike 3 served

                                  15   on AT&T is DENIED. AT&T shall comply with the subpoena no later than July 23, 2019. The

                                  16   restrictions on the use of personal identifying information imposed by the Court’s March 11, 2019

                                  17   order granting Strike 3’s application to serve the subpoena remain in effect.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 9, 2019

                                  20                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  21                                                    Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
